DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered. Claims 1-3, 5-9, 13-15, and 17-19 remain pending.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-3, 5-9, 13-15, and 17-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hasegawa et al. (US 2020/0266491) and Kim et al. (US 2016/0013518).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, 9, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2020/0266491) in view of Ding et al. (Energy Procedia 105 ( 2017 ) 2941 – 2952).
Regarding claim 1, Hasegawa teaches a lithium secondary battery comprising:
a positive electrode 30 (Fig. 2);
a negative electrode 40 (Fig. 2) including silicon (para 0073);
a separator 25 (Fig. 2); and
an electrolyte solution (para 0016).
The electrolyte solution includes a lithium salt including LiN(FSO2)2 (LiFSI) (para 0016), a fluorinated ether (additive) (para 0016) represented by formula 3 (para 0017), and a carbonate ester compound as an electrolyte solvent (para 0023). The content of the fluorinated ether is preferably 1 vol% or more and less than 50 vol% (para 0022), which overlaps Applicant’s claimed range of 0.2 to 2.0 parts by weight. Hasegawa teaches various positive electrode active material (para 0056-0064), but does not expressly teach NCM 811.
Ding, directed to lithium ion batteries, teaches LiNi0.8Co0.1Mn0.1O2 positive electrode material (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to select NCM 811 as the positive active material because LiNi0.8Co0.1Mn0.1O2 is a promising and attractive positive electrode material for application in lithium-ion battery for electric vehicles, due to its high specific capacity, low cost and lower toxicity (abstract).
Together, the combination of Hasegawa and Ding would meet the limitations of wherein the lithium secondary battery has about 60% or greater of an initial discharge capacity after 200 charging/discharging cycles at a temperature of about 45 oC.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited additive concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 2 and 3, Hasegawa teaches bis(trifluoroethyl) ether (BTFE) (para 0019).
Regarding claim 5, Hasegawa teaches FEC (para 0026).
Regarding claim 8, Hasegawa teaches carbonates (para 0026).
Regarding claim 9, Hasegawa teaches salts other than LiFSI including LiPF6 (para 0054).
Regarding claim 13, Hasegawa teaches the silicon material is preferably 70 wt.% or more and up to 100 wt.%, which overlaps Applicant’s claimed range of 5 to 90 wt.% Si. See MPEP 2144.05.
Regarding claim 14, based on the above combination, the battery would inherently have the recited conductivity.
Regarding claims 15, 17, and 18, based on the above combination, the battery would inherently have the recited capacity and resistance after the recited number of cycles at recited temperature.
Regarding claim 19, Hasegawa teaches a vehicle equipped with a lithium ion secondary battery (para 0001).
Claims 1-3, 5-9, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0013518) in view of Ding et al. (Energy Procedia 105 ( 2017 ) 2941 – 2952).
Regarding claim 1, Kim teaches a rechargeable lithium battery comprising:
a positive electrode 114 (Fig. 1);
a negative electrode 112 (Fig. 1) including silicon (para 0095);
a separator 113 (Fig. 1); and
an electrolyte solution including a lithium salt, an organic solvent, and an additive (abstract).
The electrolyte solution includes a lithium salt such as lithium bis(fluorosulfonyl)imide (LiFSI) (para 0074), a fluoroalkyl ether (additive) represented by chemical formula 2 (para 0049), and a carbonate-based compound as an electrolyte solvent (para 0055). The content of the fluoroalkyl ether is preferably about 1-10 vol% (para 0053), which overlaps Applicant’s claimed range of 0.2 to 2.0 parts by weight. Kim teaches positive electrode active material (para 0084), but does not expressly teach NCM 811.
Ding, directed to lithium ion batteries, teaches LiNi0.8Co0.1Mn0.1O2 positive electrode material (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to select NCM 811 as the positive active material because LiNi0.8Co0.1Mn0.1O2 is a promising and attractive positive electrode material for application in lithium-ion battery for electric vehicles, due to its high specific capacity, low cost and lower toxicity (abstract).
Together, the combination of Kim and Ding would meet the limitations of wherein the lithium secondary battery has about 60% or greater of an initial discharge capacity after 200 charging/discharging cycles at a temperature of about 45 oC.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited additive concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 2 and 3, Kim teaches R12 and R13 may be each independently C1-C6 alkyl group substituted with 5 to 12 fluorine atoms (para 0051), which encompasses BTFE.
Regarding claim 5, Kim teaches fluoroethylene carbonate (para 0070).
Regarding claim 6, Kim teaches FEC used in an amount of about 3 parts to about 50 parts (para 0070), which overlaps Applicant’s claimed range of 0.2 to 5.0 parts by weight. See MPEP 2144.05.
Regarding claim 7, Kim teaches the fluoroalkyl ether concentration with a lower limit of about 1 vol.% (para 0053) and an FEC concentration with a lower limit of about 3 parts (para 0070), significantly close to Applicant upper limit of 2.5 parts by weight. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have recited concentrations because a prima facie case of obviousness exists in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 8, Kim teaches carbonate-based compounds (para 0055).
Regarding claim 9, Kim teaches LiPF6 (para 0074).
Regarding claim 14, based on the above combination, the battery would inherently have the recited conductivity.
Regarding claims 15, 17, and 18, based on the above combination, the battery would inherently have the recited capacity and resistance after the recited number of cycles at recited temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723